Harris, Justice.
It is true, that the only actionable lam guage imputed to the defendant in the complaint, is that by which he charges' that the plaintiff is a thief. If, Upon the trial, this should be proved, the action would be sustained, whether the residue of the allegation should be proved or not. But, in proving the charge, it would be proper, indeed neces* sary, to prove all that was said at the time, in order that the jury may be able to determine, from the whole conversation, what was intended.
It may not be necessary to allege in the complaint all that was said, and yet it is certainly quite proper. It cannot be *222regarded as irrelevant for the plaintiff to allege the facts which) upon the trial, he would be allowed to prove, in support of his action. I have always thought it the best and fairest, mode of stating the cause of action, in cases of this description. No useful end could be attained by requiring the plaintiff, when preparing his complaint, to select out from the whole conversation those expressions only which involve the slanderous charge.
The motion must be denied, with costs.